Citation Nr: 0107214	
Decision Date: 03/12/01    Archive Date: 03/16/01	

DOCKET NO.  98-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.  This is an appeal from a July 1997 rating action by 
the Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, which confirmed and continued a denial of 
service connection for post-traumatic stress disorder.


REMAND

The record reflects that on his substantive appeal dated in 
July 1998, the veteran requested that he be afforded a 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  In October 1998 the 
veteran testified at a hearing at the regional office before 
a hearing officer.  He indicated that he wished to have a 
hearing with the Board and was willing to have a video 
hearing.

The record further reflects that in January 2001 the veteran 
was scheduled for a video hearing before a member of the 
Board on February 14, 2001.  The veteran was informed that if 
he preferred a hearing where both he and the Board member 
were in the same room he could decline the video hearing and 
he would be kept on the schedule for a future visit by the 
Board member.  He was informed that if he accepted the video 
hearing it would be the only hearing to which he was entitled 
before the Board.  He was further advised that the Board 
regulations required that it have a signed statement from him 
waiving his right to an in-person hearing before it could 
conduct a video conference hearing.  He was asked to complete 
and return an attached Board hearing confirmation form within 
10 days or contact the Board by telephone.  The record does 
not reflect that the veteran completed and returned the Board 
hearing confirmation and waiver form or contacted the Board 
by telephone.

Under VA regulations, when suitable facilities and equipment 
are available, an appellant may be scheduled for an 
electronic hearing.  Any such hearing will be in lieu of a 
hearing held by personally appearing before a member or panel 
of members of the Board and shall be conducted in the same 
manner as, and considered the equivalent of, such a hearing.  
If an appellant declines to participate in an electronic 
hearing, the appellant's opportunity to participate in a 
hearing before the Board shall not be affected.  38 C.F.R. 
§ 20.700(e).  By the terms of the letter sent to the veteran, 
he has the right to a personal hearing, which can be waived 
in favor of an electronic hearing.  However, he did not 
respond to the letter.  Consequently, he has not waived his 
right to a personal appearance.

In view of the aforementioned matters. The case is REMANDED 
to the regional office for the following action:

The regional office should schedule the 
veteran for a hearing before a member of 
the Board at the regional office. 

Thereafter, the case should returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
disposition in this case.  The veteran need take no action 
unless otherwise notified.  If he wishes his appeal to 
proceed without a hearing, or if he wishes something other 
than a personal hearing at the regional office before a 
member of the Board, he should so inform the regional office.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


